internal_revenue_service number release date index number re department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-129138-00 date date legend trust trustee date date date date decedent daughter stock grandchild grandchild grandchild great grandchild great grandchild great grandchild court state dear this is in response to a letter dated date and prior correspondence submitted on your behalf by your authorized representatives in which a ruling was requested concerning the generation-skipping_transfer_tax consequences of a proposed reformation of trust facts plr-129138-00 the facts are represented to be as follows decedent died testate on date decedent’s will was admitted to probate on date under paragraph sixth of decedent’s will decedent established trust for the benefit of decedent’s daughter daughter and her descendants to be funded with stock together with any rights of option or subscription or otherwise which may be incident to stock the trustees are to maintain stock intact as a_trust fund and neither the whole nor any part of stock is to be sold encumbered or in anyway disposed of so long as daughter was alive or so long as any child of hers living on decedent’s death was alive and for twenty-one years thereafter on date however due to changed circumstances court authorized and directed trustee to transfer stock in accordance with a certain purchase agreement and hold the consideration received therefrom subject_to the terms of trust under the terms of paragraph sixth a of the will for so long as daughter is alive or so long as any child of daughter then living survives and for years thereafter trust income is to be paid one-half to daughter during her life and the other one-half to grandchild grandchild and grandchild and to their heirs of their mother’s blood until the last survivor of grandchild grandchild and grandchild has died distributions are to be made quarterly under paragraph sixth b of the will upon the death of the last survivor of grandchild grandchild and grandchild and after the death of daughter the corpus of trust is to be divided into three equal parts and administered for twenty-one years by the trustees or their successor or successors as follows the income from one part is to be paid quarterly to the heirs of grandchild of his mother’s blood the income from another part is to be paid quarterly to the heirs of grandchild of her mother’s blood and the income from the third part is to be paid quarterly to the heirs of grandchild of her mother’s blood upon the expiration of twenty-one years after the death of the last survivor of grandchild grandchild and grandchild the trustees are to sell the corpus of trust and divide the proceeds into three equal portions and pay one portion to the heirs of grandchild of his mother’s blood one portion to the heirs of grandchild of her mother’s blood and one portion to the heirs of grandchild of her mother’s blood in the event however of the death of all three of decedent’s grandchildren without leaving issue the trustees are to administer trust for daughter if she is alive and upon her death trust is to be reduced to cash and paid to decedent’s heirs in accordance with the statute of descents and distribution likewise in the event of the death of all three of decedent’s grandchildren without leaving issue if daughter has predeceased them trust is to be reduced to cash and paid to decedent’s heirs in accordance with the statute of descents and distribution in the present case trust was irrevocable on date it is represented that no additions or contributions have been made to trust after that date daughter died survived by grandchild grandchild and grandchild subsequently grandchild died survived by three children great grandchild great grandchild and great grandchild on date an order was signed by court to reform paragraph sixth a and b of the will pursuant to state law under paragraph sixth a as reformed trustee is directed to pay quarterly the greater of trust’s annual net_income or six percent of trust’s total value as determined on the first day of each year in equal shares to grandchild grandchild and grandchild and the heirs of a deceased grandchild of his or her mother’s blood until the death of the last to die of the survivor of grandchild grandchild and grandchild under plr-129138-00 paragraph sixth b as reformed upon the death of the last survivor of grandchild grandchild and grandchild the trust estate is to be divided into three equal parts for a period of years thereafter trustee is to distribute quarterly the greater of trust’s annual net_income or six percent of trust’s total value as determined on the first day of each year as follows one-third to the heirs of grandchild of his mother’s blood one-third to the heirs of grandchild of her mother’s blood one-third to the heirs of grandchild of her mother’s blood trustee requests a ruling that the reformation of trust to provide for the annual distribution to trust’s income beneficiaries of the greater of trust’s annual net_income or six percent of trust’s total value as determined on the first day of each year will not cause trust to lose its exempt status for purposes of the generation-skipping_transfer_tax under sec_2601 law and analysis to a skip_person sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 and provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification will not result in the shift of a beneficial_interest to a lower generation beneficiary if the modification does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case the proposed reformation of the method of distribution under trust to provide for the distribution of the greater of trust’s annual net_income or six percent of trust’s total value as determined on the first day of each year will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reformation see sec_26_2601-1 example further the proposed reformation will not extend the time for vesting of any beneficial_interest plr-129138-00 in the trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made the proposed reformation will not cause trust to lose its exempt status for purposes of the generation-skipping_transfer_tax under sec_2601 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we are specifically not ruling on the gift_tax and income_tax consequences of the reformation the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours george l masnik chief branch office of associate chief_counsel passthroughs and special industries
